                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         JAMES KING,
                                   8                                                         Case No. 5:18-cv-03093-EJD
                                                       Plaintiff,
                                   9
                                                 v.                                          PRETRIAL ORDER (JURY)
                                  10
                                         THE COUNTY OF SANTA CLARA,                          Re: Dkt. No. 27
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The above-entitled action is scheduled for a Trial Setting Conference on July 18, 2019.

                                  14   Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an

                                  15   appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED

                                  16   and the parties are ordered to comply with the following schedule.

                                  17          IT IS HEREBY ORDERED that the following schedule shall apply to this case:

                                  18    EVENT                                                            DATE

                                  19    Fact Discovery Cutoff                                             August 30, 2019

                                  20    Designation of Opening Experts with Reports                       September 13, 2019

                                  21    Designation of Rebuttal Experts with Reports                      October 11, 2019

                                  22    Expert Discovery Cutoff                                           October 25, 2019

                                  23    Dispositive Motion Deadline                                       October 17, 2019
                                        (see Section IV of Standing Order for Civil Cases)
                                  24
                                        Hearing on Anticipated Dispositive Motion(s)                     9:00 a.m. on November 21, 2019
                                  25
                                        Final Pretrial Conference                                        11:00 a.m. on April 30, 2020
                                  26
                                        Joint Final Pretrial Conference Statement, Motions in Limine     April 16, 2020
                                  27    and Exchange of Exhibits
                                  28
                                   1
                                           Voir Dire Questions, Proposed Jury Instructions, Oppositions April 23, 2020
                                   2       to Motions in Limine and Proposed Jury Verdict Forms
                                   3       Trial Exhibits                                                 May 12, 2020

                                   4       Jury Selection                                                 9:00 a.m. on May 19, 2020
                                   5
                                           Jury Trial1                                                    May 19-20, 22, 26-27, 2020
                                   6

                                   7       Jury Deliberations                                             May 28-29, 2020

                                   8             IT IS FURTHER ORDERED that the parties shall participate in a settlement conference
                                   9   with Magistrate Judge Virginia K. DeMarchi before October 2, 2019 or as soon thereafter as is
                                  10   convenient for Magistrate Judge DeMarchi. The parties shall contact Magistrate Judge
                                  11   DeMarchi’s chambers to schedule the settlement conference within 21 days of the date of this
                                  12   order. The Court acknowledges that Plaintiff requested ADR before the early neutral evaluator,
Northern District of California
 United States District Court




                                  13   but the Court finds a settlement conference to be more appropriate at this time.
                                  14             IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                  15   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial

                                  16   submissions.

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   1
                                          Jury trials are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                  24   Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                       commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                  25   confirmed at the Final Pretrial Conference.
                                       2
                                  26     A copy of Judge Davila’s standing order is also available on the court’s website at
                                       www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                  27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                       for Civil Cases.”
                                  28                                                   2
                                       Case No.: 5:18-cv-03093-EJD
                                       PRETRIAL ORDER (JURY)
                                   1
                                              The court advises the parties that this is the final case schedule. All parties are expected
                                   2
                                       to comply as directed above. This schedule will not be amended further absent the presentation of
                                   3
                                       good cause necessitating such an amendment.
                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: July 9, 2020
                                   6
                                                                                       ______________________________________
                                   7                                                   EDWARD J. DAVILA
                                                                                       United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                   3
                                       Case No.: 5:18-cv-03093-EJD
                                       PRETRIAL ORDER (JURY)
